CAMPBELL, J.,
delivered the opinion of the court.
Section 1343 of the code gives the right of appeal in the proceeding against a tenant holding over after the expiration of his term or after default in the payment of rent, whichever may be the case.
The right to pay the rent due and all the costs and charges of the proceedings exists as well after trial in the circuit court on appeal as after trial by the magistrate before whom the proceeding is begun.
The remedy of the appellee was full and complete by application for a supersedeas to the circuit court, and therefore his bill is without equity, and on that ground the injunction should have been dissolved. It is lamentable that we have separate systems of law and equity, with the multitudinous evils flowing from the separation, but so long as this reproach to the civilization of the age exists by the constitution the courts it creates cannot disregard it, and must maintain it according to the settled rules on the subject.
By these rules the remedy of the party against an execution was in the court from which it was about to issue.

Reversed and injunction dissolved.